                   Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 1 of 35


 1   JAMES R. MORIARTY (SBN: 14459000)
     jim@moriarty.com
 2   MORIARTY SKIVER, PLLC
     4119 Montrose Boulevard, Suite 250
 3
     Houston, TX 77006
 4   Telephone: (713) 528-0700
     Facsimile: (713) 528-1390
 5
     RYAN SKIVER (SBN: 239610)
 6   rskiver@skiverlawfirm.com
     MORIARTY SKIVER, PLLC
 7
     7201 East Camelback Road, Suite 290
 8   Scottsdale, Arizona 85251
     Telephone: (480) 626-1667
 9   Facsimile: (480) 482-7285
10   Attorneys for Plaintiffs
11   STEVE BELL and CHRISSY BELL, individually and as next friends of G.B.

12
                                    UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15

16    STEVE BELL and CHRISSY BELL,                   Case No.: 5:21-cv-04535
      Individually and as Next Friends of G.B.
17
                     Plaintiffs,                        ORIGINAL COMPLAINT FOR:
18
              V.                                        1. COMMON LAW FRAUD
19
                                                        2. DECEPTIVE TRADE PRACTICES
20                                                      3. BREACH OF CONTRACT
                                                        4. NEGLIGENCE; NEGLIGENT
      MONTEREY BAY MILITARY HOUSING,
21                                                         MISREPRESENTATION; GROSS
      LLC; CLARK PINNACLE MONTEREY
                                                           NEGLIGENCE
22    BAY, LLC; CLARK REALTY CAPITAL,
                                                        5. BREACH OF IMPLIED
      LLC; PINNACLE MONTEREY, LLC;
                                                           WARRANTY OF HABITABILITY
23    MICHAELS MANAGEMENT SERVICES,
                                                           AND OF GOOD AND
      INC.; and DOES 1 through 20, Inclusive,
24                                                         WORKMANLIKE REPAIRS
                   Defendants.
                                                        6. THIRD-PARTY BENEFICIARY OF
25                                                         CONTRACT
                                                        7. NUISANCE
26

27
                                                        JURY TRIAL DEMANDED
28

     {00530325}                                   1
                                                 COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 2 of 35


 1          Plaintiffs Steve Bell and Chrissy Bell, Individually and as Next Friends of G.B., file this

 2   Original Petition and Demand for Jury Trial against the Monterey Bay Military Housing, LLC,
 3
     Clark Pinnacle Monterrey Bay LLC, Clark Realty Capital, LLC, Pinnacle Monterey LLC,
 4
     Michaels Management Services Inc., and DOES 1 through 20 (the “Landlord Companies”) and
 5
     allege as follows:
 6
                                       NATURE OF THE ACTION
 7

 8          1.      This lawsuit is brought by members of the United States Military (with their

 9   families) who leased military housing from the Landlord Companies at The Parks at Monterey
10   Bay (the “Military Installation(s)”).
11
            2.      As further described below, the Landlord Companies are large, revenue-rich
12
     housing companies that were awarded contracts by the federal government to provide quality
13
     living arrangements for U.S. service members and their families. They receive vast amounts of
14

15   taxpayer revenue and turn massive profits in purporting to do so.

16          3.      Instead of providing satisfactory housing, the Landlord Companies have for many

17   years concealed harmful housing conditions from unsuspecting military personnel and their
18   families. The personnel who lease the housing units effectively give up the full amount of their
19
     Basic Allowance for Housing (“BAH”) only to be placed in housing replete with deplorable living
20
     conditions (including, without limitation, rainwater intrusion; leaking pipes; seeping sewage;
21
     excessive moisture; repulsive rodent and insect infestations; and systemically-poor maintenance)
22

23   and appalling defects (including, without limitation, the presence of structurally-deficient flooring

24   and walls; faulty insulation; pervasive mold and other toxins; inescapable contamination due to

25   the presence of asbestos and lead-based paint; deficient electrical, plumbing and HVAC systems;
26
     and other unacceptable departures from applicable building and housing codes). In the process,
27
     many such military personnel, their spouses, and their children suffer from resulting medical issues
28
     such as difficulty breathing, asthma, bronchitis, serious allergic reactions, nose bleeds, and
     {00530325}                                  2
                                                COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 3 of 35


 1   gastrointestinal issues. As they observe their families get sicker and sicker and realize the Landlord

 2   Companies take no action or grossly inadequate action, they suffer severe and ongoing mental
 3
     anguish.
 4
             4.      When problems with the housing begin arising at points in time after the residents
 5
     move-in to the units, the Landlord Companies ignore their residents’ complaints or provide only
 6
     token repairs to cover up the extent of the dilapidation. Thus, the service personnel and their
 7

 8   families find themselves in a time-consuming and taxing cycle in which they: (1) must wait on the

 9   Landlord Companies to slowly perform maintenance and repairs; (2) come to falsely believe the
10   issues are resolved; and (3) then later discover the issues are not resolved. All the while, the service
11
     personnel and their families suffer the consequences of their contaminated and appalling
12
     surroundings.
13
             5.      The Landlord Companies routinely over-promise and under-deliver in their
14

15   responses to their residents and benefit from the fact that in many instances, they falsely appear to

16   act as if they are the Department of Defense or are under the immediate direction of the Department

17   of Defense. Thus, military personnel and their families trust the Landlord Companies, the
18   Landlord Companies know it, and the Landlord Companies take full advantage by maximizing
19
     their profit to the detriment of the military families they have been entrusted by the government to
20
     properly care for.
21
             6.      Plaintiffs (collectively referred to as “Servicemembers” or “Servicemember
22

23   Plaintiffs”) in this case assert various claims, including without limitation claims for statutory

24   fraud and common law fraud; deceptive trade practices; breach of contract; negligence and gross

25   negligence; negligent misrepresentation; breaches of the implied warranty of habitability and the
26
     implied warranty of good and workmanlike repairs; third-party beneficiary of contract; and
27
     nuisance.
28

     {00530325}                                    3
                                                  COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 4 of 35


 1          7.      By this lawsuit, the Servicemembers seek to hold the Landlord Companies liable

 2   for their false promises, atrocious living conditions, personal injuries, and property damage caused
 3
     by their profound neglect, malfeasance, and greed.
 4
                                               THE PARTIES
 5
            8.      The Servicemember Plaintiffs are military families that lived in or currently live in
 6
     privatized housing at the Military Installation(s).
 7

 8          9.      Defendant Monterey Bay Military Housing, LLC is a Delaware limited liability

 9   company doing business in Monterey County, California, which may be served by serving its
10   registered agent, CSC-Lawyers Incorporating Service.
11
            10.     Defendant Clark Pinnacle Monterey Bay LLC is a foreign limited liability company
12
     doing business in Monterey County, California, which is the managing member of Monterey Bay
13
     Military Housing, LLC, and which may be served by serving CSC-Lawyers Incorporating Service,
14

15   which is the registered agent for Monterey Bay Military Housing, LLC.

16          11.     Defendant Clark Realty Capital, LLC is a foreign limited liability company doing

17   business in Monterey County, California, which is a manager of Clark Pinnacle Monterey Bay
18   LLC, which is the managing member of Monterey Bay Military Housing, LLC, and which may be
19
     served by serving CSC-Lawyers Incorporating Service, which is the registered agent for Monterey
20
     Bay Military Housing, LLC.
21
            12.     Defendant Pinnacle Monterey LLC is a foreign limited liability company doing
22

23   business in Monterey County, California, which is a manager of Clark Pinnacle Monterey Bay

24   LLC, which is the managing member of Monterey Bay Military Housing, LLC, and which may be

25   served by serving CSC-Lawyers Incorporating Service, which is the registered agent for Monterey
26
     Bay Military Housing, LLC.
27
28

     {00530325}                                   4
                                                 COMPLAINT
                     Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 5 of 35


 1             13.    Defendant Michaels Management Services Inc. is a New Jersey corporation doing

 2   business in Monterey County, California, which may be served by serving its registered agent,
 3
     National Registered Agents Inc.
 4
               14.    The Landlord Companies are each joint tortfeasors, agents of the others, joint
 5
     venturers, and/or engaged in the joint enterprise of leasing military housing at the Military
 6
     Installation(s), as well as engaged in the conduct and acts and/or omissions alleged herein. At all
 7

 8   times relevant herein, there has existed a unity of interest and ownership among the Landlord

 9   Companies, their predecessors, agents, parents and/or subsidiaries, such that any individuality
10   and/or separateness among them has ceased, and each such entity is the alter ego of each other
11
     entity.
12
               15.    The Landlord Companies are not persons acting under a federal officer.
13
               16.    The true names and capacities, whether individual, corporate, associate, or
14

15   otherwise, of the defendants designated herein as DOES 1 through 20 pursuant to Code of Civil

16   Procedure section 474 are presently unknown to plaintiffs, who, therefore, sue said defendants by

17   such fictitious names. Plaintiffs are informed and believe, and thereupon allege, that each of the
18   defendants designated herein as a “Doe” is legally responsible in some manner for the events and
19
     happenings hereinafter described, and legally caused or contributed to the injuries and damages
20
     hereinafter alleged. Plaintiffs will seek leave to amend this complaint to show those parties’ true
21
     names and capacities when the same have been ascertained.
22

23                                    JURISDICTION AND VENUE

24             17.    This Court has subject-matter jurisdiction and venue is proper before this Court

25   because the Military Installation(s) where the housing at issue is located is within the geographical
26
     boundaries of Monterey County.
27
               18.    This Court has personal jurisdiction over the Landlord Companies because the
28
     Landlord Companies have committed the acts complained of herein in this State and in this County.
     {00530325}                                  5
                                                COMPLAINT
                     Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 6 of 35


 1   The Landlord Companies have significant contacts with the form such that they are subject to the

 2   personal jurisdiction of this Court.
 3
               19.    This Court has personal jurisdiction over the Landlord Companies for the additional
 4
     reason that they have engaged in substantial, systematic, and continuous contacts with this State
 5
     by, inter alia, regularly conducting and soliciting business in this State and this County, deriving
 6
     substantial revenue from services provided to persons in this State and this County.
 7

 8                                      FACTUAL ALLEGATIONS

 9                      The MHPI and the History of Privatized Military Housing
10             20.    In 1996, Congress established the Military Housing Privatization Initiative
11
     (“MHPI”) through the 1996 Defense Authorization Act to improve the quality of housing
12
     conditions for active-duty military personnel. See Pub. L. 104-106, 110 Stat. 186, 544, 10 U.S.C.
13
     § 2871 et seq. (1996). The MHPI provided military service branches with alternative authorities
14

15   for construction, renovation, and management of military housing for families and unaccompanied

16   personnel. Under these authorities, the military services can leverage appropriated housing

17   construction funds and government-owned assets to attract private capital and private developers
18   so as to improve the quality of life for military members and their families. This legislation
19
     provided a way to maximize use of limited appropriated funds, land, and existing facilities to
20
     encourage private sector investment for the benefit of U.S. servicemembers.
21
               21.    Pursuant to the MHPI, the military was encouraged “to stimulate private sector
22

23   financing of military housing construction and revitalization projects.” S. Rep. No. 104-112

24   (1995).

25             22.    The MHPI provides the Department of Defense (“DOD”) with twelve alternative
26
     authorities or tools to achieve its purposes, which include the authorization of direct loans and loan
27
     guarantees, differential payments to supplement service members’ housing allowances,
28

     {00530325}                                   6
                                                 COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 7 of 35


 1   investments such as limited partnerships, stock/bond ownership, and limited liability companies,

 2   and the conveyance or lease of military housing units to the contractor.
 3
            23.     There are about 80 privatized areas encompassing more than 204,000 housing units
 4
     located on more than 150 installations. The DOD considers these housing units to be private
 5
     housing.
 6
            24.     Servicemembers who lease housing on a particular military base are required to pay
 7

 8   the privatized housing company the full amount of their BAH regardless of the size or condition

 9   of the house. Before the MHPI, housing was provided to military personnel in lieu of the BAH.
10   This change created continuous revenue flow for the life of the management contract and, at least
11
     conceptually, requires little additional funding from the government.
12
            25.     The privatized housing companies collect “rent” in the form of BAH payments
13
     directly from the DOD, leaving servicemembers, including the Servicemembers named as
14

15   Plaintiffs in this lawsuit, with no control over their BAH and no leverage against the Landlord

16   Companies when problems arise with their homes. This disparity in bargaining power is further

17   exacerbated by the fact that the Landlord Companies have a direct line of communication with the
18   military and are keenly aware that a single call to the Servicemembers’ chain of command will
19
     likely stifle any complaints about their housing. Consequently, the Landlord Companies often prey
20
     on Servicemembers’ fears of reprisal even when conditions within the rental homes merit no BAH
21
     payment whatsoever.
22

23          26.     Privatizing U.S. military housing was supposed to protect soldiers and their

24   families. The military knew hazards lurked in its housing, and the Landlord Companies likewise

25   were aware of the problems when they took over. In 2005, for example, the U.S. Army released
26
     an environmental study showing 75% of its 90,000 homes nationwide did not meet its own
27
     standards of quality or safety. Twenty years after privatization, in 2016, a DOD Inspector General
28

     {00530325}                                 7
                                               COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 8 of 35


 1   Report found that poor maintenance and oversight left military families vulnerable to “pervasive”

 2   health and safety hazards.
 3
                                   Rampant Abuses of the MHPI
 4
            27.     Beginning in 2018, Reuters published a series of news articles detailing substandard
 5
     living conditions at U.S. military bases around the country, including lead exposure, vermin
 6
     infestation, mold, and other contaminants. The reports described how military families encounter
 7

 8   high hurdles to resolving disputes in a system that grants vast power to private landlords who

 9   manage base housing across the United States.
10          28.     In November 2018, the investigative arm of Congress launched an inquiry into
11
     hazards faced by occupants of housing on U.S. military bases and the oversight of those conditions
12
     by the armed services.
13
            29.     On December 3, 2019, a hearing was held before the United States Senate’s Armed
14

15   Services Committee. At the outset of the hearing, Senator Jim Inhofe stated as follows:

16          Almost a year ago, I first heard from military families about the dismal
            conditions they faced. Frankly, if confession is good for the soul, Janet Driver
17          called this to my attention from Tinker Air Force Base. And I thought this was
            something that was just unique to Tinker Air Force Base, and then I thought no. It
18          is elsewhere in Oklahoma. But then it is also all the way around the country.
19          And so that was the background of how this all started.

20          We have come to learn that it is a problem nationwide. It is a national crisis of
            proportions we have not seen since the scandal at Walter Reed about a decade ago.
21
     See STATEMENT BEFORE SENATE ARMED SERVICES COMMITTEE (emphasis added).1
22

23          30.     Senator Inhofe further added:

24          We continue to hear regularly from the families across the country about
            questionable practices, poor workmanship, and frankly, in some places about
25          housing contractors just not caring about the families they are supposed to be
            serving.
26

27
28   1
        Inhofe’s statement can be viewed at https://www.inhofe.senate.gov/newsroom/press-
     releases/icymi-inhofe-delivers-opening-remarks-at-privatized-military-housing-hearing.
     {00530325}                                 8
                                               COMPLAINT
                   Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 9 of 35


 1          Additionally, as reported in the press, some of these contractors are now under
            investigation for defrauding the Federal Government. I am really worried. What
 2          else can come out of the woodwork on this? What else don’t we know?
 3
            ....
 4
            Regardless of any potential criminal wrongdoing, we are still receiving complaints
 5          on a daily basis showing that you are still failing to fix this problem.
 6   Id. (emphasis added).
 7
            31.     During the same Senate hearing, Elizabeth A. Field, a Director with the
 8
     Government Accountability Office, testified:
 9
            We analyzed over 8 million work order records from all 14 private partners and all
10          79 projects . . . . we found anomalies in the data provided by all 14 private
11          partners such as duplicate work orders and work orders with completion dates
            prior to when they were submitted.
12
     See TESTIMONY BEFORE SENATE ARMED SERVICES COMMITTEE at 14:10-14:20 (emphasis added).2
13          32.  Field then added:
14          The problems I detail are significant . . . . because the Department has been using
15          these metrics to reward and incentivize the private partners.

16   See id. (emphasis added).

17          33.     Private military housing companies, including the Landlord Companies in this case,
18   upon information and belief manipulated service and repair records to the detriment of residents
19
     to drive up profits, including “incentive fees,” that could be collected as part of its contract with
20
     the government.
21
            34.     On February 6, 2019, Senator Elizabeth Warren opened her own investigation of
22

23   the MHPI and private military housing landlord companies operating thereunder. In Senate

24   testimony on February 13, 2019, John Ehle, President of Hunt Military Communities,

25   acknowledged Defendants and/or related entities are responsible for the maintenance of the
26

27
     2
       Ms. Fields’ testimony is available at https://www.c-span.org/video/?466935-1/privatized-
28
     military-housing.

     {00530325}                                  9
                                                COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 10 of 35


 1   military housing on applicable bases and effectively admitted under oath that they have not met

 2   their obligations to ensure the military housing under their charge are safe, clean and habitable.
 3
     See, e.g., TESTIMONY BEFORE JOINT SUBCOMMITTEE              ON   PERSONNEL & READINESS        AND
 4
     MANAGEMENT SUPPORT at 2:21:20-2:21:26.3 The leaders of other housing entities operating under
 5
     the MHPI echoed the same with respect to their standards and procedures and, as a result, amplified
 6
     widespread concern about a culture of systemic abuse that appears to be rampant throughout the
 7

 8   housing companies operating under the MHPI (including the Landlord Companies named as

 9   Defendants herein). See id.
10          35.     The Landlord Companies were tasked with providing quality military housing to
11
     U.S. military personnel and their families but, upon information and belief, have operated
12
     duplicitously so as to avoid doing so and thereby decrease costs while increasing profits at the
13
     expense of U.S. soldiers, their families and children, and the United States taxpayer.
14

15          36.     Senator Warren submitted her written report, dated April 30, 2019, which contained

16   four conclusions about the various private housing firms operating under the MHPI, including the

17   Landlord Companies named as Defendants herein: (1) they have set up a complicated web of
18   subcontractors and subsidiaries that undermines accountability for substandard conditions in
19
     military housing and makes it difficult to track revenues, profits, and the flow of funds; (2) they
20
     have failed to create accessible or centralized records and protocols to address complaints and
21
     reports of problems with military housing, which makes comprehensive assessment and oversight
22

23   of their performance difficult and complicates efforts to improve housing quality; (3) they are

24   making large profits while taking minimal investment risks; and (4) they are receiving sizeable

25

26

27
28   3
      The hearing testimony is available at: https://www.armed-services.senate.gov/hearings/19-02-
     13-current-condition-of-the-military-housing-privatization-initiative.
     {00530325}                                  10
                                                COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 11 of 35


 1   incentive fees even when they face substantial quality control challenges.        See REPORT    OF

 2   INVESTIGATION INTO MHPI, Apr. 30, 2019.4
 3
            37.      Since having ownership of the subject housing units at the Military Installation(s)
 4
     transferred to them and being delegated maintenance responsibility for the same, the Landlord
 5
     Companies have systematically undermaintained the units, subjecting the Servicemembers and
 6
     their families to the above-described atrocious conditions.
 7

 8          38.      In their dealings with the Servicemembers, but for the admissions and

 9   acknowledgements in their congressional testimony, the Landlord Companies refuse to
10   acknowledge the severity of the problems and refuse to adequately remedy them. Instead, they
11
     move the families time and time and time again to new units, while assuring the Servicemembers
12
     that each unit is in acceptable condition.
13
            39.      As a result, the Servicemembers and their families have fallen ill due to exposure
14

15   to the mold and other toxins, lost nearly all their personal possessions, and paid their full Basic

16   Allowance got Housing in exchange for woefully substandard facilities.

17                The Servicemembers and Their Families Have Suffered Tremendously
18                                      Steven Bell and Chrissy Bell
19
            40.      U.S. Navy Lieutenant Commander Steve Bell, his wife Chrissy Bell, and their child,
20
     G.B., moved into housing at the Parks at Monterey Bay which was managed and leased by the
21
     Landlord Companies in June of 2018. When the family moved in, the Landlord Companies never
22

23   informed them of moisture issues or previous mold remediation efforts; instead, representing to

24   the family that they were being leased a safe, habitable house. The rotting structures, pervasive

25

26

27
     4
      Senator Warren’s report is available at:
28
     https://www.warren.senate.gov/imo/media/doc/2019.04.30%20Military%20Housing%20Letter%
     20to%20Armed%20Services%20Branch%20Chiefs.pdf.
     {00530325}                                    11
                                                  COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 12 of 35


 1   mold, and health issues they suffered as a result of the mold infestation throughout 8029 Shubrick

 2   Road haunt them still to this day.
 3
            41.     The Bell family noticed the impacts of the mold infestation shortly after moving
 4
     into the house at 8029 Shubrick Road. A few days after moving into the house, Mrs. Bell and their
 5
     daughter began to break out into rashes after bathing. Lt. Comm. and Mrs. Bell both began having
 6
     problems regulating their body temperature and Lt. Comm. Bell developed hands that were so dry
 7

 8   that they cracked. He also began suffering from migraines that lasted all day. He previously had

 9   no history of migraines. Lt. Comm. Bell’s physical stamina and mental acuity also suffered: it took
10   him longer to complete his regular coursework due to inability to focus, and his run time for the
11
     mile-and-a-half slowed. He struggled to run half a mile without getting out of breath. He was
12
     eventually diagnosed by a pulmonologist with small airway disease. Additionally, after visiting
13
     the schools’ behavioral health clinic, Lt. Comm. Bell was diagnosed with ADHD and prescribed
14

15   medication that seemed to help. He previously had no problems focusing on complicated

16   coursework.

17          42.     Mrs. Bell also experienced issues with her physical stamina. She was a long-
18   distance runner who typically had no problems running 8 to 10 miles at a time. Shortly after
19
     moving into the home at 8019 Shubrick Road, she experienced shortness of breath after the simple
20
     physical act of climbing the stairs. She also developed migraines like her husband, and also started
21
     experiencing a metallic taste in her mouth. In January 2019, the Bells’ daughter, who had
22

23   previously been in the 90th percentile for infant weight and height, was down to the 30th percentile.

24          43.     The Bells, having noticed problems with the home, requested maintenance records

25   for the 8029 Shubrick Road home as early as May 2018. They were provided with records that
26
     were dated only just before they were allotted the home. After the request was made, the Landlord
27
     Companies mistakenly provided all maintenance records for every home in the development, the
28

     {00530325}                                  12
                                                COMPLAINT
                   Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 13 of 35


 1   records for which went back as far as 2017. The only home that did not have older records was the

 2   Bells’ home. It is difficult to believe that such records did not exist.
 3
             44.     In May 2019, Mrs. Bell put in a work order to address condensation she found that
 4
     collected above the dishwasher and a leak near the bottom of the dishwasher. The Landlord
 5
     Companies sent someone to look into the area and told Mrs. Bell that they would bring in an
 6
     outside contractor called CleanTec. On or about May 15, 2019, CleanTec arrived to inspect the
 7

 8   home and placed air scrubbers throughout the home. The family noticed that it was easier to

 9   breathe within a few days. Just after the CleanTec visit, the Landlord Companies informed the
10   family that they would have to leave the house. The family evacuated with the clothes they were
11
     wearing, their medications, and Lt. Comm. Bell’s laptop. Soon after they left the home, many of
12
     their physical symptoms went away.
13
             45.     Soon after they evacuated the 8029 Shubrick Road house, the Bells were informed
14

15   that mold was found on the kitchen cabinets, the drywall insulation, under the flooring, along the

16   studs, and throughout the master bathroom. The wax ring around the toilet had failed and the

17   subfloor in the master bathroom was rotted through. Throughout May and June of 2019, the
18   Landlord Companies conducted air testing and allegedly determined that the levels of mold were
19
     within acceptable limits. The Bells paid for their own testing which showed concentrations of mold
20
     higher than the Landlord Companies’ tests. Both tests detected the presence of the following types
21
     of mold: chaetomium, aspergillus, stachybotrys, cladsporium, and three other types of mold
22

23   associated with sinus infections, lung infections, asthma, and hay fever. Mold was detected in high

24   levels in the master bedroom, and even in G.B.’s stuffed animals that she slept with every night.

25           46.     CleanTec began mold remediation in June of 2019. At the beginning of the
26
     remediation, the Bells were reassured by representatives of the Landlord Companies that the home
27
     would be secure and that the belongings would be safe at all times. The Landlord Companies also
28
     represented that the keys to the home would be with the maintenance staff so that the contractors
     {00530325}                                    13
                                                  COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 14 of 35


 1   would not have keys. The Bells left their baby monitor on, which recorded and captured

 2   containment failures, including plastic sheeting becoming unmoored, and contaminated
 3
     construction materials being left around the house outside of containment areas. On more than one
 4
     occasion, the video captured workers unsupervised, entering the home using a set of keys with no
 5
     maintenance worker in sight. The workers would also walk from containment areas to other areas
 6
     of the house, tracking mold spores throughout uncontaminated areas.
 7

 8          47.     In or about August 2019, the Bell family met with representatives from the

 9   Landlord Companies and CleanTec to discuss the mold remediation. The CleanTec representative
10   presented the mold remediation report to the Landlord Companies’ representative. The Bells
11
     requested a copy of the report but were not provided a copy until almost two weeks after the
12
     meeting.
13
            48.     In or about November 2019, after the family had been living out of a hotel for
14

15   several months, Lt. Comm. Bell went into the home and noticed evidence of previous mold

16   remediation efforts, including encapsulate paint covering the studs, which is common in mold

17   remediation treatment. Eventually, the Landlord Companies admitted that the house had
18   experienced moisture problems ever since it was constructed in 2007. Essentially, the Bells learned
19
     that a leak developed shortly after construction of the home that was never properly addressed or
20
     repaired, which in turn led to pervasive mold problems and structural rotting.
21
            49.     As a result of the presence of mold, the family’s household goods, including
22

23   irreplaceable personal items, were ruined. An attempt to remediate their possessions failed, which

24   damaged the child’s mental health. The family, who was forced to discard most of their personal

25   possessions, continues to try to replace what they can.
26
            50.     As a result of living in housing managed by the Landlord Companies, the Bell
27
     family permanently lost many of their personal possessions and will continue to suffer health
28
     issues associated with exposure to mold and other airborne toxins. The deplorable conditions also
     {00530325}                                  14
                                                COMPLAINT
                   Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 15 of 35


 1   caused them to suffer mental distress from living in an unhealthy environment, worrying about

 2   their child, and dealing with a derelict landlord that consistently failed to address issues that
 3
     materially affected their health and safety. The family paid handsomely for the privilege, paying
 4
     their monthly BAH to the Landlord Companies the entire time they were living in this squalor.
 5
         The Underlying Contracts, Military Services’ Standards, and Servicemember Leases
 6
             51.     Congress designed the MHPI to “substantially upgrade military housing on an
 7

 8   accelerated basis” through the utilization of new “authorities” that permit the military to offer

 9   certain cost-saving and money earning benefits to private entities in return for their provision of
10   housing and related services to military personnel. See 141 Cong. Rec. S18853 (noting the MHPI
11
     provides “new authorities for the provision of new housing, repaired housing, [and] restored
12
     housing for our military personnel.”).
13
             52.     According to the website for the Office of the Assistant Secretary of Defense for
14

15   Sustainment, Congress established the MHPI “as a tool to help the military improve the quality of

16   life for its servicemembers by improving the condition of their housing.”5

17           53.     After the MHPI was enacted into law, the United States of America—to accomplish
18   its admirable goals related to the improvement and management of military housing—entered into
19
     a ground lease and various other contracts (the “Underlying Contracts”) binding the Landlord
20
     Companies for the design, development, management, operation, maintenance, renovation and
21
     rehabilitation of housing units for military personnel and their families at the Military
22

23   Installation(s).6

24

25

26
     5
       See Office of the Assistant Secretary of Defense for Sustainment, Facilities Management–
27   Military Housing Privatization Initiative, available at:
     https://www.acq.osd.mil/eie/FIM/Housing/Housing_index.html.
28   6
       The Underlying Contracts bind the lessee signatories and also their sublessees, assignees,
     transferees, successors and/or their duly authorized representatives and the like.
     {00530325}                                 15
                                               COMPLAINT
                    Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 16 of 35


 1          54.       Accordingly, military personnel such as the Servicemember Plaintiffs in this

 2   lawsuit were intended beneficiaries of the MHPI and the Underlying Contracts which served as
 3
     the primary vehicle for implementation of the MHPI. The MHPI and the Underlying Contracts
 4
     were created for the express purpose of improving military housing for military personnel and their
 5
     families including the Servicemember Plaintiffs in this lawsuit.
 6
            55.       As a result of the Underlying Contracts binding the lessee signatories, their
 7

 8   sublessees, assignees, transferees, successors and/or their duly authorized representatives, and the

 9   like, the Landlord Companies placed themselves in such a relationship with the Servicemembers
10   that the law imposes an obligation upon the Landlord Companies to act in such a way that the
11
     Servicemember Plaintiffs in this lawsuit would not be injured as a result of leasing the privatized
12
     housing units.
13
            56.       The Underlying Contracts require compliance with applicable state laws. As
14

15   revealed by congressional testimony in December of 2019 by Elizabeth A. Field, a Director with

16   the Government Accountability Office, the Landlord Companies must “comply with all federal,

17   state, and local environmental health and safety codes. . . . [T]hat requirement is in all of the
18   contracts.”7
19
            57.       Moreover, the Underlying Contracts, upon information and belief, require
20
     management and maintenance of the military housing consistent with the standards of a market
21
     rate residential rental development in the surrounding area. This is to include maintenance and
22

23   repair in accordance with military, federal, state and local codes to ensure all of the houses are at

24   all times maintained in a reasonably acceptable fashion.

25

26

27
     7
      See Transcript of December 3, 2019 Hearing Before the Committee on Armed Services of the
28
     United States Senate, available at https://www.armed-services.senate.gov/imo/media/doc/19-
     77_12-03-19.pdf, at p. 89:7-10.
     {00530325}                                  16
                                                COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 17 of 35


 1          58.     In addition, all new construction and major renovations at military housing projects

 2   must be completed in accordance with local building codes and standards.
 3
            59.     And the military services have adopted their own standards applying to the
 4
     condition and maintenance of privatized housing. Compliance with the standards is generally
 5
     mandatory.
 6
            60.     For example, Army Pamphlet 420-1-1 identifies standards intended to maintain
 7

 8   housing to prevent its deterioration including, without limitation, as follows: roofing is required

 9   to be weather-tight and free of corrosion and abnormal deterioration of individual components,
10   and replacement is required for missing pieces to preserve the original whole condition of the roof
11
     system; items which pierce the roofing must function as originally designed; flashing must prevent
12
     leaks as originally intended; interior walls must be free of damage, deterioration, cracks or
13
     defective materials; subflooring and related structural members must be safe and usable;
14

15   deteriorated subflooring must be repaired or replaced to retain the original condition of the floor;

16   and interior trim must be smooth and free of chipped and peeling paint.8

17          61.     Similarly, pursuant to the Air Force Guidance Memorandum AFI32-6001,
18   maintenance and repair must be performed according to accepted engineering practices and repairs
19
     to defective, broken, damaged or malfunctioning conditions must be performed timely and
20
     adequately, including without limitation interior painting; minor floor and wall repairs; restoring
21
     ceiling and wall finishes; electrical and plumbing fixture repairs; restoration or replacement of
22

23   flooring and roofing systems as needed; repair of exterior walls and structures; repair of interior

24   partitions; repair of electrical, plumbing, heating ventilations and air conditioning; and replacing

25

26

27
28   8
      See ARMY PAMPHLET 420-1-1, pp. 49-51, available at:
     https://armypubs.army.mil/epubs/DR_pubs/ DR_a/pdf/web/PAM%20420-1-1.pdf.
     {00530325}                                  17
                                                COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 18 of 35


 1   failed or unserviceable materials, systems or components.9 Under the U.S. Air Force Family

 2   Housing Guide for Planning, Programming, Design and Construction, lead-based paint must be
 3
     abated and indoor air pollutants such as mold, asbestos and harmful allergens must be eliminated.10
 4
            62.     Moreover, the Underlying Contracts, upon information and belief, require the
 5
     Landlord Companies to manage lead-based paint in accordance with standards set by the military
 6
     services, and an environmental baseline survey must be prepared before any real property can be
 7

 8   sold, leased, transferred or acquired so as to establish a baseline of the environmental condition of

 9   the housing and serve as a basis for identifying areas that may be contaminated. The survey, upon
10   information and belief, includes a lead-based paint survey indicating the presence of lead-based
11
     paint in the housing units constructed prior to 1978, and in some instances in the soil surrounding
12
     the units which exceeds regulations set by the Environmental Protection Agency (“EPA”).
13
     Pursuant to EPA regulations, a soil-lead hazard is present on residential property when
14

15   concentrations in the soil exceed 400 parts per million in high contact areas for children or 1,200

16   parts per million of bare soil in the rest of the yard. And, according to the baseline survey, lead-

17   based paint exists throughout the housing units including without limitation door frames,
18   windowsills, window jambs, and baseboards. Accordingly, the Landlord Companies possessed
19
     records and information, upon information and belief, including the aforementioned environmental
20
     survey which identified concerning lead concentrations in the soil surrounding the housing units
21
     as well as in the lead-based paint present in the housing units, but did not disclose such information
22

23   to all tenants as required and have failed to remedy the conditions, thereby exposing the

24   Servicemembers and their families thereto.

25

26
     9
       See AIR FORCE GUIDANCE MEMORANDUM AFI32-6001, pp. 57-58, available at:
27   https://www.wbdg.org/FFC/AF/AFI/afi_32_6001.pdf.
     10
        See U.S. AIR FORCE FAMILY HOUSING GUIDE FOR PLANNING, PROGRAMMING, DESIGN AND
28
     CONSTRUCTION, pp. 211-14, available at:
     https://www.wbdg.org/FFC/AF/AFDG/familyhousing.pdf.
     {00530325}                                   18
                                                 COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 19 of 35


 1          63.     Upon information and belief, the Landlord Companies knew about the

 2   unacceptable conditions in the housing when they agreed in the Underlying Contracts to manage
 3
     the housing and ensure it was made habitable and acceptable for military members and their
 4
     families to live in the houses. Moreover, upon information and belief, the Landlord Companies
 5
     agreed they would not permit occupancy or use of any buildings, including those leased by the
 6
     Servicemembers, without complying with all applicable federal, state, and local laws and
 7

 8   regulations pertaining to lead-based paint and lead-based paint hazards.

 9          64.     The Landlord Companies require Servicemembers to enter into a lease agreement.
10   Under the terms of the lease, Servicemembers’ rent is the full BAH, which is deposited directly
11
     into the Landlord Companies’ accounts. Despite the deplorable conditions described herein, there
12
     is no ability for Servicemembers to negotiate the price of the housing.
13
            65.     For a Servicemember moving to a new base upon receiving orders to do so, the
14

15   main priority is to start the new assignment as expeditiously as possible. This is particularly

16   challenging for servicemembers who serve as part of high operations-tempo units vital to national

17   security or those who need to quickly integrate into pre-deployment training. And for
18   servicemembers relocating across the country or from overseas, there is often little or no time to
19
     meaningfully review housing options at the new duty station before arriving on base.
20
            66.     To this point, Senator Tim Kaine remarked on December 3, 2019, during the
21
     hearing before the United States Senate’s Armed Services Committee:
22

23          But they treat military tenants like they are captives, like it is a captive audience.
            People who move from across the country to a place where they do not know
24          anyone, where they do not know anything about the rental market, where they are
            trying to find new schools and get accustomed to everything else – there is a natural
25          tendency to want to live on base. And the occupancy rates will be high because of
            that tendency. And so these companies who would compete hard and try to
26
            produce a high quality product in another business unit of the identical company
27          treat these folks as if they are captives and that they do not have to treat them in
            the same way that they would treat private tenants. And I find that outrageous.
28
     See STATEMENT BEFORE SENATE ARMED SERVICES COMMITTEE (emphasis added).
     {00530325}                                  19
                                                COMPLAINT
                    Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 20 of 35


 1            67.     The lease is made subject to the laws of the State of California, and the Landlord

 2   Companies provide Servicemembers with resident guide(s) incorporated into the lease which upon
 3
     information and belief convey rules and regulations subject to the laws of the State of California.
 4
              68.     The Landlord Companies have, upon information and belief, received thousands of
 5
     complaints and repair requests, including those from the Servicemembers named as Plaintiffs
 6
     herein, evidencing serious defects which exist throughout the housing units. The Landlord
 7

 8   Companies had actual notice of the unfit and uninhabitable state of leased premises but failed to

 9   adequately make repairs.
10            69.     Instead, upon information and belief, the Landlord Companies made
11
     representations to Servicemembers in connection with the lease, including that the houses were
12
     structurally sound, had no potential health or safety hazards to residents, and were compatible with
13
     contemporary standards of livability. Moreover, upon information and belief, the Landlord
14

15   Companies advertised that current renovations are compliant with current housing and building

16   codes.

17            70.     Nevertheless, the fact remains that the Servicemembers’ experiences run
18   overwhelmingly contrary to the Landlord Companies’ false representations.
19
                                           CAUSES OF ACTION
20
              71.     The Servicemembers reallege and incorporate by reference the foregoing
21
     paragraphs as though fully stated herein.
22

23                                     Count 1 – Common Law Fraud

24            72.     Pleading further, and in the alternative to the extent necessary, the Servicemembers

25   allege common law fraud. As described herein, the Landlord Companies made multiple material
26
     omissions regarding the condition of the houses, and multiple material misrepresentations
27
     regarding the habitability of the units. The Landlord Companies also made material representations
28
     that repair work would be completed and/or had been completed, and that as a result, the units had
     {00530325}                                   20
                                                 COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 21 of 35


 1   become habitable and the problems had been resolved. The Landlord Companies were aware that

 2   all of their omissions of fact concerning the condition of the units were material when they
 3
     presented Servicemembers with leases, and the Landlord Companies — because of the ongoing
 4
     condition issues, repair and remedy of the same problem, and pervasive mold reporting — knew
 5
     their representations regarding the habitability of the houses were false and/or misleading. Despite
 6
     knowing the falsity, the Landlord Companies made these representations intentionally or, at the
 7

 8   very least, recklessly, as positive assertions and without knowledge of their truth.

 9          73.     The Landlord Companies intentionally omitted information and made the foregoing
10   misrepresentations with the intent that Servicemembers would rely on them and enter into leases,
11
     and, in fact, Servicemembers did rely thereon to their detriment. The Servicemembers’ reliance
12
     was justified given their lack of an ability to inspect the houses and given the Landlord Companies’
13
     power over the market. This conduct caused injury to the Servicemembers, including but not
14

15   limited to paying rent for uninhabitable houses, excessive utility bills, environmental testing,

16   moving and storage expenses, expenses for replacement of furniture and other items of personal

17   property, and medical expenses in the past and to be incurred in the future.
18          74.     As a result of the Landlord Companies’ conduct, the Servicemembers seek to
19
     recover from the Landlord Companies, jointly and severally, all actual damages, economic
20
     damages incurred in the past, economic damages to be incurred in the future, mental anguish
21
     damages, and exemplary damages as Servicemembers’ damages arose from the Landlord
22

23   Companies’ fraud and/or malice.

24                                 Count 2 – Deceptive Trade Practices

25          75.     Pleading further, and in the alternative to the extent necessary, the Landlord
26
     Companies, in the course of leasing residences to the Servicemembers, committed deceptive trade
27
     practices in multiple respects, including without limitation using false, misleading, and deceptive
28
     practices, including:
     {00530325}                                  21
                                                COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 22 of 35


 1                a. causing confusion or misunderstanding about affiliation, connection, or
                     association with, or certification by, another;
 2
                  b. causing confusion or misunderstanding as to the source, sponsorship, approval, or
 3
                     certification of goods or services;
 4
                  c. representing that goods or services have sponsorship, approval, characteristics,
 5                   ingredients, uses, benefits, or quantities which they do not have or that a person
                     has a sponsorship, approval, status, affiliation, or connection which he does not;
 6
                  d. representing that goods or services are of a particular standard, quality, or grade,
 7
                     or that goods are of a particular style or model, if they are of another;
 8
                  e. representing that an agreement confers or involves rights, remedies, or obligations
 9                   which it does not have or involve, or which are prohibited by law;
10                f. knowingly making false or misleading statements of fact concerning the need for
11                   parts, replacement, or repair service;

12                g. representing that a guarantee or warranty confers or involves rights or remedies
                     which it does not have or involve;
13
                  h. representing that work or services have been performed on, or parts replaced in,
14                   goods when the work or services were not performed or the parts replaced; and
15
                  i. failing to disclose information concerning goods or services which was known at
16                   the time of the transaction if such failure to disclose such information was intended
                     to induce the consumer into a transaction into which the consumer would not have
17                   entered had the information been disclosed.
18          76.     Specifically, the Landlord Companies, by virtue of their course of administering,
19
     leasing, building, and repairing the housing units at issue, were uniquely aware of the condition of
20
     the houses, including without limitation the existence of mold, asbestos, rodent and/or insect
21
     infestations, and the electrical, plumbing, and HVAC issues associated with the housing units they
22

23   manage. Nevertheless, the Landlord Companies knowingly and intentionally leased houses to

24   Servicemembers, necessarily and as a matter of fact representing to Servicemembers that the

25   houses were habitable and that appropriate repair and remedy work had been undertaken in the
26
     past and would be undertaken in the future.
27
            77.     The Landlord Companies’ knowing and intentional representations to
28
     Servicemembers were materially false and misleading. Servicemembers relied on the
     {00530325}                                   22
                                                 COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 23 of 35


 1   representations of the Landlord Companies in entering into the leases. However, the

 2   Servicemembers have discovered the houses were uninhabitable and not safe for human occupancy
 3
     and have suffered medical issues as a result of occupying the houses. The Servicemembers have
 4
     further discovered the Landlord Companies misled them into believing the houses had been
 5
     properly maintained, and that the repair and remedy work Servicemembers requested during their
 6
     tenancy was undertaken by qualified professionals and performed in a good and workmanlike
 7

 8   manner so as to fully remedy the complained-of issues. Had Servicemembers had an opportunity

 9   to properly inspect the houses leased to them and had the Landlord Companies disclosed the true
10   nature of the damage to the houses, none of the Servicemembers would have entered into the
11
     respective leases.
12
            78.     The Landlord Companies also misrepresented and caused confusion about the
13
     source, sponsorship, approval, and/or certification of goods or services. One way the Landlord
14

15   Companies did this was through knowingly and intentionally misleading Servicemembers into

16   believing, through their email signature lines, that their own employees are part of the Department

17   of Defense or otherwise overtly affiliated with and/or acting under the immediate direction of the
18   military.
19
            79.     In reality, each of the houses leased to the Servicemembers suffers from such
20
     extreme deterioration and mold-related damage and infestation, such that the houses are not safe
21
     for human habitation. Mold pervades and grows in the houses. The moisture content of walls
22

23   contributes to the ever-present moldy conditions, and without repair will only continue to get

24   worse. HVAC systems leak as well and flood the houses. Rodents and insects pervade the walls

25   and, in many cases, the living spaces.      In short, the Landlord Companies knowingly and
26
     intentionally leased Servicemembers’ houses which were uninhabitable from the inception of the
27
     lease and the Landlord Companies subsequently refused to perform reasonable repairs to address
28
     the issues and make the houses fit for human habitation.
     {00530325}                                 23
                                               COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 24 of 35


 1          80.     Moreover, the Landlord Companies have utilized their relationship with the

 2   military, Servicemembers’ status within the military, Servicemembers’ relatively weaker
 3
     economic position, the availability (or sometimes lack thereof) of military benefits associated with
 4
     moving, and the good schools associated with living on military bases to effectively hold
 5
     Servicemembers hostage in their leases until they received orders stationing them elsewhere.
 6
     Meanwhile, the Landlord Companies obtained the full amount of Servicemembers’ BAH directly
 7

 8   from the federal government, giving Servicemembers no discount for the size, quality, or condition

 9   of their house, nor for the substandard and deceptive performance of periodic and requested
10   maintenance.
11
            81.     The Landlord Companies’ above-described knowing and intentional conduct in
12
     subjecting the Servicemembers to uninhabitable living conditions has been and remains a
13
     producing cause of economic damages, including without limitation, loss of base housing
14

15   allowance, damage to personal property, repair bills, excessive utility bills, medical bills, and

16   future medical bills. Moreover, each of the Servicemembers and their family members have

17   suffered mental anguish damages as a result of the Landlord Companies’ conduct in knowingly
18   and intentionally placing them in uninhabitable housing units, with such mental anguish many
19
     times manifesting itself in physical symptoms associated with the conditions in which the
20
     Servicemembers were forced to live. The Servicemembers have also suffered mental anguish
21
     through concerns about their family members’ wellbeing (as well as their own), their concerns
22

23   about how and whether they could afford to escape those conditions, concerns about finding

24   suitable housing, concerns about replacing personal property, stress caused by the constant

25   relocation from one temporary residential placement to another, and sorrow over the loss of
26
     priceless and/or irreplaceable family heirlooms and records.
27
            82.     As a result of the Landlord Companies’ conduct, Servicemembers seek to recover
28
     from the Landlord Companies, jointly and severally, all actual damages, economic damages
     {00530325}                                  24
                                                COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 25 of 35


 1   incurred in the past, economic damages for medical treatments to be incurred in the future, mental

 2   anguish damages, treble damages, and attorneys’ fees and costs.
 3
                                       Count 3 – Breach of Contract
 4
            83.     The Servicemembers assert claims against the Landlord Companies for breach of
 5
     the particular lease agreement (“Lease”) to which the Landlord Companies and each of the
 6
     Servicemembers are parties.
 7

 8          84.     Pursuant to California law, implicit in the Lease and/or as expressly represented

 9   therein is the warranty that the Landlord Companies were leasing houses to Servicemembers which
10   were fit for human habitation and not replete with deplorable living conditions (including, without
11
     limitation, rainwater intrusion; leaking pipes; seeping sewage; excessive moisture; repulsive
12
     rodent and insect infestations; and systemically-poor maintenance) and appalling defects
13
     (including, without limitation, the presence of structurally-deficient flooring and walls; faulty
14

15   insulation; pervasive mold and other toxins; inescapable contamination due to the presence of

16   asbestos and lead-based paint; deficient electrical, plumbing and HVAC systems; and other

17   unacceptable departures from applicable building and housing codes).
18          85.     To date, the Landlord Companies have failed to comply with the material terms of
19
     each Lease by failing to ensure the houses were fit for human habitation and by failing to diligently
20
     repair and remedy the conditions affecting habitation at the premises as set forth above in more
21
     detail. As such, the Landlord Companies have materially breached their leases with
22

23   Servicemembers, causing them to suffer actual damages.

24          86.     Because of the Landlord Companies’ breaches, Servicemembers seek to recover

25   from the Landlord Companies, jointly and severally, all actual damages, economic damages
26
     incurred in the past, economic damages to be incurred in the future, and attorneys’ fees and costs.
27
28

     {00530325}                                  25
                                                COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 26 of 35


 1            Count 4 – Negligence, Negligent Misrepresentation, and Gross Negligence

 2          87.     Pleading further, and in the alternative to the extent necessary, Servicemembers
 3
     allege the Landlord Companies leased homes to Servicemembers with the above-described
 4
     hazardous and deplorable conditions—but the Landlord Companies never notified the
 5
     Servicemembers of such conditions. The Landlord Companies were aware that the houses had
 6
     such persistent and toxic defects, as prior tenants had made them aware of the hazards on numerous
 7

 8   occasions. After the Servicemembers moved into their homes and ultimately discovered the issues,

 9   they complained repeatedly to the Landlord Companies. But the Landlord Companies refused to
10   act to properly remediate or abate the problems despite knowledge that their failure to act would
11
     only exacerbate the problems. When the Landlord Companies did act, they made only token
12
     repairs or permitted only token repairs to be made that did not eradicate the problem, resulting in
13
     continuing harm.
14

15          88.     The Landlord Companies, as specialized landlords in the business of privatized

16   military housing, owed Servicemembers a duty to notify them of known problems with the

17   housing, provide them with habitable living conditions in the houses leased to them, and to
18   properly maintain and repair the houses to a standard fit for human habitation. The Landlord
19
     Companies’ conduct fell far below the applicable standard of care owed to the Servicemembers.
20
     The Landlord Companies’ breaches of their duty include, without limitation, failing to notify the
21
     Servicemembers of known hazardous and deplorable conditions, failing to properly evaluate
22

23   housing conditions to ensure leased properties were fit for human habitation and failing to properly

24   repair and remedy those conditions affecting human health and safety.

25          89.     Moreover, the Landlord Companies, with specialized knowledge regarding the
26
     business of military tenancies and the properties leased to Servicemembers, and with a significant
27
     pecuniary interest in leasing houses to military families, falsely represented to Servicemembers
28
     that their houses were safe and fit for human habitation and were and would continue to be properly
     {00530325}                                  26
                                                COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 27 of 35


 1   maintained, without exercising reasonable diligence in ascertaining whether the housing units were

 2   habitable and the representations were accurate. Servicemembers, who were neither given a
 3
     meaningful opportunity to inspect the units leased to them, nor provided with the truth regarding
 4
     the habitability of those units prior to signing leases on them, justifiably relied on the
 5
     misrepresentations of the Landlord Companies to their detriment.
 6
            90.     The Landlord Companies engaged in the above-described acts and/or omissions
 7

 8   with gross negligence, such that their acts or omissions, when viewed objectively from the

 9   Landlord Companies’ standpoint at the time they occurred, involved an extreme degree of risk
10   considering the probability and magnitude of the potential harm. Further, the Landlord Companies
11
     at all times had actual, subjective awareness of the risk involved, but nevertheless proceeded with
12
     conscious indifference to the rights, safety, or welfare of A.D., E.D., and D.D., Next Friends of
13
     Louis D'Antonio and Amber D'Antonio, and R.K., L.K., and K.K., Next Friends of Ryan Keller
14

15   and Samantha Keller, collectively “Minors of Servicemembers” when they knew such acts and/or

16   omissions would clearly and unquestionably result in dangerous health conditions and serious

17   injury to Minors, as well as destruction of their property. The Landlord Companies’ concealment
18   of the persistent and toxic conditions, and then their refusal to remediate the conditions, were
19
     among the Landlord Companies’ acts and/or omissions which constituted gross negligence.
20
            91.     As a proximate cause of the Landlord Companies’ conduct, Minors of
21
     Servicemembers have incurred and seek to recover from the Landlord Companies, jointly and
22

23   severally, all actual damages, economic damages incurred in the past, economic damages to be

24   incurred in the future, and exemplary damages for the Landlord Companies’ gross negligence.

25                 Count 5 – Breach of Implied Warranty of Habitability, Breach of
26
                         Implied Warranty of Good and Workmanlike Repairs
27
            92.     Pleading further, and in the alternative to the extent necessary, the Servicemembers
28
     assert claims against the Landlord Companies for breaching the implied warranties of habitability
     {00530325}                                 27
                                               COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 28 of 35


 1   and good and workmanlike repairs. Servicemembers have given the Landlord Companies notice

 2   of the myriad of issues identified herein associated with the houses each family has leased from
 3
     the Landlord Companies. Nevertheless, the Landlord Companies knowingly and intentionally
 4
     failed to repair defects (and/or to make such repairs in a good and workmanlike manner) and to
 5
     make each house habitable for human occupation. To date, the housing units leased by
 6
     Servicemembers suffer from pervasive mold and other conditions which materially affect the
 7

 8   health and safety of occupants. The Landlord Companies have had adequate time to repair and/or

 9   remedy the unsafe and unsanitary conditions after Servicemembers’ notices but have knowingly
10   and intentionally failed to make a diligent effort to repair or remedy the conditions after receiving
11
     notice from the Servicemembers.
12
            93.     Moreover, unique to the fact that the Landlord Companies are in the business of
13
     leasing to members of the military, obtaining rent payments directly from the federal government
14

15   and providing housing on a base affiliated with good schools, the Landlord Companies have

16   effectively deprived Servicemembers of potential remedies, including, without limitation,

17   withholding rent and performing repairs themselves, or terminating their respective leases and
18   moving to suitable housing. The Landlord Companies hold the Servicemembers hostage—and the
19
     Landlord Companies know it.
20
            94.     The Landlord Companies’ conduct violates the implied warranty of habitability and
21
     the implied warranty of good and workmanlike repairs. As a result, Servicemembers seek to
22

23   recover from the Landlord Companies, jointly and severally, all actual damages, economic

24   damages incurred in the past, economic damages to be incurred in the future, statutory damages,

25   and attorneys’ fees and costs.
26

27
28

     {00530325}                                  28
                                                COMPLAINT
                   Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 29 of 35


 1                           Count 6 – Third-Party Beneficiary of Contract

 2           95.     Pleading further, and in the alternative to the extent necessary, the Servicemembers
 3
     allege the Landlord Companies are bound by the Underlying Contracts entered into with The
 4
     United States of America.11 The Underlying Contracts constitute valid and enforceable contracts.
 5
             96.     The Servicemembers were intended beneficiaries of the Underlying Contracts
 6
     including, without limitation, requirements in the applicable ground leases that the Landlord
 7

 8   Companies ensure professional management and maintenance of the military housing

 9   neighborhoods consistent with the standard of a market rate residential lease development in the
10   local area.
11
             97.     The Landlord Companies’ obligations which were included in the Underlying
12
     Contracts were intended to ensure military personnel such as the Servicemembers named as
13
     Plaintiffs in this case (and their families) would be provided with safe and habitable housing while
14

15   the Landlord Companies operated the housing at issue. Recognition of the Servicemembers’ right

16   to performance is appropriate to effectuate the intention of the Underlying Contracts.

17   Circumstances indicate that the parties to the Underlying Contracts, including the Landlord
18   Companies named as defendants in this lawsuit, intended to benefit military personnel including
19
     the Servicemembers.
20
             98.     The Landlord Companies breached the requirements of the Underlying Contracts
21
     by engaging in conduct including, but not limited to, failure to ensure professional management
22

23   and maintenance of the military housing neighborhoods consistent with the standard of a market

24   rate residential rental development in the local area.

25

26

27
28   11
        The Underlying Contracts bind the lessee signatories and also their sublessees, assignees,
     transferees, successors and/or their duly authorized representatives and the like.
     {00530325}                                   29
                                                 COMPLAINT
                   Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 30 of 35


 1          99.      The Landlord Companies also breached the requirements of the Underlying

 2   Contracts by engaging in conduct including but not limited to failing to adhere to federal, state and
 3
     local lead-based paint regulations as required by the Underlying Contracts, and also by failing to
 4
     comply with requirements in the Underlying Contracts by engaging in the aforesaid particulars.
 5
            100.     The Landlord Companies’ conduct also breached the duty of good faith and fair
 6
     dealing implied in the Underlying Contracts.
 7

 8          101.     As a direct, proximate and foreseeable result of the Landlord Companies’ breaches

 9   of the Underlying Contracts, the Servicemembers, as intended, direct, third-party beneficiaries of
10   such contracts, sustained damages. They are entitled to recover from the Landlord Companies,
11
     jointly and severally, all actual damages, economic damages incurred in the past, economic
12
     damages to be incurred in the future.
13
                                             Count 7 –Nuisance
14

15          102.     Pleading further, and in the alternative to the extent necessary, the Servicemembers

16   assert claims against the Landlord Companies for intentional nuisance. As described herein, the

17   Landlord Companies refused to act to maintain houses at the Military Installation(s) with the
18   knowledge that their inaction would result in dangerous living conditions, or that their inaction
19
     was substantially certain to result in dangerous living conditions, thereby interfering with the
20
     Servicemembers’ use and enjoyment of their leased homes.
21
            103.     Such interference with the Servicemembers’ enjoyment of their homes was
22

23   substantial, causing physical damage to their personal property, harm to their health, and

24   psychological harm to their “peace of mind” in the use and enjoyment of their homes.

25          104.     The effect of such substantial interference in the Servicemembers’ enjoyment of
26
     their property was unreasonable. The Landlord Companies created conditions that resulted in
27
     offensive and intolerable living environments that endangered the Servicemembers’ health and
28
     property.
     {00530325}                                  30
                                                COMPLAINT
                     Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 31 of 35


 1            105.     As a result of said conduct, the Servicemembers seek to recover from and against

 2   the Landlord Companies, jointly and severally, all actual damages, exemplary damages, and costs
 3
     and fees.
 4
                           ACCRUAL OF CLAIMS/DISCOVERY OF INJURIES
 5
              106.     Each of the Servicemembers began suffering injuries within the limitations period
 6
     for all of the claims asserted herein. Specifically, they all began suffering medical conditions and
 7

 8   suffered property damage at points in time after they moved into their applicable military housing

 9   units.
10            107.     Further, pleading in the alternative to the extent necessary, all Servicemembers are
11
     entitled to tolling of their claims on account of the Landlord Companies’ fraudulent concealment.
12
     The Servicemembers had to rely on the Landlord Companies to perform maintenance and repairs.
13
     After each repair, the Servicemembers reasonably believed (in reliance upon the Landlord
14

15   Companies’ assurances) that the problems were remedied, or that there were no problems at all,

16   when in reality the Landlord Companies had just hidden the problems. Only later did many of the

17   Servicemembers discover that the Landlord Companies’ so-called “repairs” were nothing but
18   band-aid measures and that their health and/or property were imperiled.
19
              108.     Further, pleading in the alternative to the extent necessary, the discovery rule tolls
20
     Servicemembers’ claims. All Servicemembers discovered the extent and true nature of their
21
     personal property damage only upon moving out. Thus, accrual of Servicemembers’ claims
22

23   occurred, at earliest, only after: (1) discovery of extent of the mold; (2) symptomatic manifestation

24   of ill health; and (3) discovery of a causal connection between (1) and (2).

25

26

27
28

     {00530325}                                     31
                                                   COMPLAINT
                   Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 32 of 35


 1                                     CONDITIONS PRECEDENT

 2          109.     All conditions precedent to the Servicemembers’ recovery have occurred or have
 3
     been waived, excused, or otherwise satisfied. All required notices have been provided or were
 4
     waived, excused, or otherwise satisfied.
 5
                                      ATTORNEY’S FEES & COSTS
 6
            110.     Pursuant to all applicable statutory provisions pled herein, and as otherwise allowed
 7

 8   at law and/or in equity, the Servicemembers are entitled to recover from the Landlord Companies

 9   all of their reasonable and necessary attorneys’ fees and expenses incurred in connection with this
10   lawsuit. The Servicemembers are also entitled to recover from the Landlord Companies all costs
11
     of court.
12
                                          PUNITIVE DAMAGES
13
            111.     Because the injury suffered by the Servicemembers resulted from the fraud, malice,
14

15   and/or gross negligence of the Landlord Companies, the Servicemembers are entitled to and seek

16   the recovery of punitive damages from the Landlord Companies.

17                                          JOINT LIABILITY
18          112.     The Landlord Companies are jointly and severally liable to the Servicemembers on
19
     all causes of action asserted herein for a multitude of reasons.
20
            113.     First, the Landlord Companies had a meeting of the minds and embarked on a
21
     systematic attempt to defraud Servicemembers by making false representations and promises to
22

23   Servicemembers in order to induce them to lease with the Landlord Companies, without any

24   legitimate expectation that they would provide Servicemembers with a habitable home as

25   promised. The Landlord Companies engaged in one or more unlawful, overt acts to accomplish
26
     the actions complained of herein. Therefore, all the Landlord Companies are jointly and severally
27
     liable for the claims asserted against each of them.
28

     {00530325}                                   32
                                                 COMPLAINT
                   Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 33 of 35


 1          114.     Second, the Landlord Companies are part of a joint enterprise or single business

 2   enterprise associated with the rental of houses at military installations in California and are not
 3
     individually distinguishable. All the Landlord Companies carried on business as a mutual
 4
     undertaking with a common business or pecuniary purpose and using the same common name,
 5
     which is featured prominently on Servicemembers’ leases and on websites designed for
 6
     communication between Servicemembers and the Landlord Companies. The Landlord Companies
 7

 8   had an express or implied agreement for a common purpose to be carried out by their enterprise,

 9   had a community of pecuniary interest, and each had an equal right to direct and control the
10   enterprise. Therefore, all the Landlord Companies were engaged in a single, joint enterprise and
11
     each of them is jointly and severally liable for the claims asserted against each of them.
12
            115.     Third, the Landlord Companies intentionally conferred authority on one another to
13
     act on their behalf, intentionally allowed one another to believe they had authority to act on behalf
14

15   of one another, and/or by lack of care, allowed one another to believe they had authority to act on

16   behalf of one another. Specifically, in all or nearly all email communications between

17   Servicemembers and the Landlord Companies, the parties communicating on behalf of the
18   Landlord Companies have signature blocks, among other indications, clearly stated that they were
19
     being transmitted by as part of an affiliation/agency with each other. As a result, all the Landlord
20
     Companies acted as the agent of the others in the course of the conduct described herein.
21
     Therefore, all the Landlord Companies are jointly and severally liable as principals/agents for the
22

23   claims asserted against each of them.

24          116.     Fourth, the Landlord Companies committed the acts complained of herein on

25   behalf of one another and ratified the same. Each of the Landlord Companies approved these acts
26
     by word, act, and/or conduct after acquiring full knowledge of these acts, including accepting
27
     money from Servicemembers. This approval was given with the intention of giving validity to the
28

     {00530325}                                  33
                                                COMPLAINT
                   Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 34 of 35


 1   acts. Therefore, all the Landlord Companies are jointly and severally liable for the claims asserted

 2   against each of them.
 3
            117.     Fifth, a person who knowingly aids and abets and/or participates in a breach of duty
 4
     or fraudulent conduct is liable as a joint tortfeasor. All the Landlord Companies aided and abetted,
 5
     participated in, and induced each other to make fraudulent representations and promises to
 6
     Servicemembers and to breach their duties as set forth herein. Each of the Landlord Companies
 7

 8   did so knowingly and benefitted from such conduct. Therefore, each is jointly and severally liable

 9   for the same.
10                                             JURY DEMAND
11
                     118.    Plaintiffs demand a trial by jury and tender the jury fee.
12
                                                   PRAYER
13
            WHEREFORE, premises considered, the Plaintiffs named herein pray that the Court grant
14

15   them judgment against the Defendants named herein, jointly and severally, on all claims and for

16   all relief sought herein, including but not limited to, judgment for:

17      a) Actual damages in the past and future;
18      b) Economic damages;
19
        c) Mental anguish damages;
20
        d) Statutory damages;
21
        e) Treble damages;
22

23      f) Punitive damages, as pled for herein;

24      g) Reasonable and necessary attorneys’ fees and costs of court;

25      h) Pre-judgment interest at the highest rate allowed by law;
26
        i) Post-judgment interest at the highest rate allowed by law from the date of judgment until
27         paid;

28      j) All writs necessary to effectuate the judgment; and

     {00530325}                                    34
                                                  COMPLAINT
                  Case 5:21-cv-04535 Document 1 Filed 06/11/21 Page 35 of 35


 1      k) Such other and further relief, at law or in equity, as the Court deems to be just, proper,
           and equitable.
 2

 3
            Dated: June 11, 2021
 4                                                MORIARTY SKIVER, PLLC

 5

 6
                                                  By: _______________________
 7
                                                         JAMES R. MORIARTY
 8                                                       Attorney for Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     {00530325}                                 35
                                               COMPLAINT
